Title: To George Washington from Joseph Carleton, 5 July 1781
From: Carleton, Joseph
To: Washington, George


                  
                     Sir
                     War Office July 5th 1781
                  
                  The Board beg leave to enclose for your Excellency’s opinion thereon, copies of two Letters from Colonel Wood and the German Chaplains at Lancaster, praying leave to go into New York for the purpose of negociating an exchange.  I have the honor to be with the highest respect Your Excellency’s Most Obed. Hble servant
                  
                     Jos: Carleton Secy
                     (by order)
                     
                  
                Enclosure
                                    
                     
                        Dear Sir
                        Lancaster June the 29. 1781
                     
                     Our present situation obliges us, to deliver up to you this our humble petition which we trust you will be condescending enough as to bring it to the Scope we aim at.
                     We are separated from our Soldiers or Congregations and there is no hope ever to see them again consequently there remains not the least Business of Importance for us to satisfy our ministry or sacred Callings.
                     For this and many other very urgent Reasons we wish heartily that by the help of God and of the right honourable Congress of the United States of North America we may get permission to go to New York upon our parole of Honour in order there to promote either our public and convenient Exchange; or our going over to Europe into our Native Country.
                     No doubt Sir by your wonted magnamity towards us You will be inclined not only to accept of this our present petition but also to support it with your humane intercession by the Congress and make us so happy as to direct our Ways for Reading Town by your open passports to Philadelphhia there to receive the very obliging Resolution of Congress, we wish for.  Duly expecting you generously complying with our most engaging requests we are with all true Esteem and respect Sir your most humble & obed. servant
                     
                        John August Leonard Kohler
                        Chaplain to the reg. Specht
                        Brunswick Troop
                     
                     
                        John Christian Timotheus Foegel
                     
                     
                        Chaplain to the Rgt Rhotz
                        Brunswick Troops
                     
                     
                        Copy
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Lancaster 30 June 1781
                     
                     I have just received the inclosed request from two of the German Chaplains which I beg leave to refer to your Consideration Those Men have an uncommon influence among the Soldiery and have always recommended to them an orderly Behaviour and discouraged every Attempt to desert in order to join the Enemy—and to them in a great measure I think is owing the extreme good Behavior of the Troops—add to this they have the highest Opinion of the Justness of our Cause and the impossibility of Great Britain ever being able to subjugate us they are delighted with our Government and wish to get their families over after the Conclusion of the War from these Considerations I am clearly of Opinion it would be good policy to exchange them if possible or to allow them to return to Germany on parole.  I have the Honour to be with great Respect Sir Yr very obed. Servt
                     
                        James Wood
                     
                     
                        Copy
                     
                  
                  
               